FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RAYMOND A. ROLES,                               No. 04-35280
             Plaintiff-Appellant,
             v.                                   D.C. No.
                                               CV-02-00304-LMB
LEE MADDOX,
                                                   OPINION
            Defendant-Appellee.
                                          
         Appeal from the United States District Court
                   for the District of Idaho
         Larry M. Boyle, Magistrate Judge, Presiding

                  Submitted February 9, 2006*
                     Seattle, Washington

                     Filed February 28, 2006

        Before: Edward Leavy, Pamela A. Rymer and
             Raymond C. Fisher, Circuit Judges.

                     Opinion by Judge Fisher




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                2045
                      ROLES v. MADDOX                        2047


                         COUNSEL

Raymond A. Roles, Boise, Idaho, pro se plaintiff-appellant.

Kirtlan G. Naylor and Carlton R. Ericson, Naylor, Hales &
McCreedy, P.C., Boise, Idaho, for the defendant-appellee.


                         OPINION

FISHER, Circuit Judge:

   Raymond Roles (“Roles”), a prisoner appearing pro se,
appeals the district court’s dismissal of his § 1983 complaint
asserting First and Fourteenth Amendment claims because he
failed to exhaust his administrative remedies as required by
42 U.S.C. § 1997e(a), enacted by the Prison Litigation
Reform Act of 1995 (“PLRA”), § 803(d) Pub. L. No. 104-
134, 110 Stat. 1321 (1996). We have jurisdiction under 28
U.S.C. § 1291. We review de novo the district court’s dis-
missal for failure to exhaust, Ngo v. Woodford, 403 F.3d 620,
622 (9th Cir. 2005), and affirm.

  Section 1997e(a) provides:

    No action shall be brought with respect to prison
    conditions under section 1979 of the Revised Stat-
    utes of the United States (42 U.S.C. 1983), or any
    other Federal law, by a prisoner confined in any jail,
    prison, or other correctional facility until such
    administrative remedies as are available are
    exhausted.
2048                   ROLES v. MADDOX
42 U.S.C. § 1997e(a) (2005). This appeal raises two ques-
tions: first, whether § 1997e(a) applies to prisoners, like
Roles, held in private prisons; and second, if so, whether the
confiscation of magazines is a “prison condition,” such that
exhaustion is required.

                      I.   Background

   Roles is incarcerated in the Idaho Correctional Center
(“ICC”), a prison operated by a private corporation, the Cor-
rections Corporation of America, Inc. (“CCA”), under con-
tract with the Idaho Department of Correction. Roles claims
that a CCA employee confiscated eight magazines from his
cell, allegedly because he had kept them for more than six
months. Roles argues that the seizure of the magazines vio-
lated his constitutional rights and Idaho law. Invoking
§ 1997e(a), the district court dismissed the suit because Roles
had not exhausted the prison’s internal grievance procedures
to try to resolve his complaint. Roles acknowledges that he
did not do so, but argues that the PLRA exhaustion rule does
not apply because he is being held in a private rather than a
state-owned prison and, in any event, confiscation of maga-
zines is not a prison condition.

   As have our sister circuits, we hold that the PLRA’s
exhaustion requirement applies with equal force to prisoners
held in private prisons. Our conclusion is consistent with the
plain language of the statute and the purpose of the exhaustion
requirement. We further hold that confiscation of magazines
is a prison condition to which the exhaustion requirement
applies.

          II.   Applicability of Exhaustion Rule

   [1] “In determining the scope of a statute, we look first to
its language, giving the words used their ordinary meaning.”
Moskal v. United States, 498 U.S. 103, 108 (1990) (internal
citation and quotation marks omitted). The plain language of
                       ROLES v. MADDOX                      2049
§ 1997e(a) makes clear that the exhaustion rule is to apply to
all prisons, state owned or otherwise. See 42 U.S.C.
§ 1997e(a) (“. . . by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies
as are available are exhausted”) (emphasis added). The con-
gressional purpose in enacting § 1997e(a), rooted in conserva-
tion of judicial resources through alternative dispute
resolution, provides additional support for our conclusion. See
Porter v. Nussle, 534 U.S. 516, 524-25 (2002) (“Beyond
doubt, Congress enacted § 1997e(a) to reduce the quantity and
improve the quality of prisoner suits; to this purpose, Con-
gress afforded corrections officials time and opportunity to
address complaints internally before allowing the initiation of
a federal case.”); see also Ngo, 403 F.3d at 624 (stating that
the principle purposes of administrative exhaustion rules are
“to protect an administrative agency’s authority by giving the
agency the first opportunity to resolve a controversy before a
court intervenes in the dispute” and “to promote judicial effi-
ciency”).

   [2] As our sister circuits have concluded, also relying on
the language of the statute and congressional intent,
§ 1997e(a)’s exhaustion requirement plainly applies to private
prisons. See Pri-Har v. Corr. Corp. of Am., 2005 U.S. App.
LEXIS 24952 at *4 (11th Cir. 2005) (unpublished) (“By its
terms, § 1997e(a) applies to prisoners confined in ‘any’
prison. Accordingly, § 1997e(a) applies to federal criminal
prisoners in any prison, regardless of whether it is a federal
prison or a privately operated facility.”); Boyd v. Corr. Corp.
of Am., 380 F.3d 989, 994 (6th Cir. 2004) (“We are persuaded
that the PLRA’s exhaustion requirement applies to prisoners
held in private facilities.”); Ross v. County of Bernalillo, 365
F.3d 1181, 1184 (10th Cir. 2004) (“Nothing in the language
or policy of the PLRA excuses prisoners in privately operated
institutions from exhausting available administrative reme-
dies.”).
2050                        ROLES v. MADDOX
                     III.    Prison Conditions

   [3] The PLRA itself does not define prison conditions, but
the Supreme Court has broadly construed the term. In Porter,
the Court held, “[T]he PLRA’s exhaustion requirement
applies to all inmate suits about prison life, whether they
involve general circumstances or particular episodes, and
whether they allege excessive force or some other wrong.”
534 U.S. at 532 (emphasis added). Our court and others have
treated various prisoner claims as challenges to prison condi-
tions requiring exhaustion, ranging from claims of harassment
by prison officials, Bennett v. King, 293 F.3d 1096 (9th Cir.
2002), to complaints about the availability of Spanish lan-
guage interpreters, Castano v. Neb. Dep’t of Corr., 201 F.3d
1023 (8th Cir. 2000). See also Presier v. Rodriguez, 411 U.S.
475, 498-99 (1973) (characterizing the confiscation of prison-
er’s legal materials as a “condition[ ] of . . . prison life”); Gib-
son v. Goord, 280 F.3d 221 (2d Cir. 2002) (requiring
exhaustion for a challenge to accumulation of water in cell
and exposure to second-hand smoke); Hartsfield v. Vidor, 199
F.3d 305 (6th Cir. 1999) (holding an allegation that prison
officials violated the prisoner’s equal protection rights by
treating him more roughly than they treated a white inmate
was one concerning a prison condition). In light of the broad
interpretation of the term, we conclude that Roles’ claim is
one concerning a prison condition that is properly subject to
§ 1997e(a)’s exhaustion requirement.1

  [4] Because Roles failed to exhaust his claims, the district
court’s dismissal of his complaint without prejudice is
AFFIRMED.
  1
    Requiring Roles first to exhaust his administrative remedies clearly
serves the PRLA’s purpose. For example, had Roles utilized the internal
grievance procedure to complain about the confiscation, CCA might well
have taken the opportunity to correct any improper behavior. See Porter,
534 U.S. at 525 (“In some instances, corrective action taken in response
to an inmate’s grievance might improve prison administration and satisfy
the inmate, thereby obviating the need for litigation.”).